DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,282,790. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US Pub 2018/0254246).
Regarding claim 1, Park (fig. 4) teaches a method for preparing a semiconductor device,
comprising: 
forming a first dielectric layer (insulating film 124, [0022]) over a semiconductor substrate (semiconductor substrate 110, [0023]);
forming a lower metal plug (lower wiring layer 130, [0027]) and a barrier layer (barrier film 132, [0022]) in the first dielectric layer, wherein the lower metal plug is surrounded by the barrier layer;
forming an inner silicide portion (first lower metal silicide capping layer 340A, [0043]) over the lower metal plug; and 
forming an outer silicide portion (second metal silicide capping layer 142, [0035]) over the barrier layer, wherein a topmost surface of the outer silicide portion is higher than a topmost surface of the inner silicide portion.
Regarding claim 2, Park teaches the method of claim 1, wherein the outer silicide portion (142) surrounds and is in direct contact with the inner silicide portion (340A), and the inner silicide portion and the outer silicide portion are made of different materials ([0028] and [0043]).
Regarding claim 3, Park teaches the method of claim 1, wherein the outer silicide portion (142) is in direct contact with the inner silicide portion (340A), and the inner silicide portion and the outer silicide portion are made of different materials ([0028] and [0043]).
Regarding claim 4, Park teaches the method of claim 1, wherein the inner silicide portion
(340A) is in direct contact with a top surface of the lower metal plug (130), the outer silicide portion (142) in direct contact with a top surface of the barrier layer (132), and the top surface of the lower metal plug is substantially coplanar with the top surface of the barrier layer (fig. 4).
Regarding claim 7, Park teaches the method of claim 1, further comprising:
forming a second dielectric layer (second insulating film 156, [0031]) over the first dielectric layer; and
forming an upper metal plug (upper wiring layer 160, [0031] and [0032]) in the second dielectric layer and over the lower metal plug.
Regarding claim 10, Park teaches the method of claim 1, wherein the barrier layer (132) is made of a titanium-containing material (Ti, [0028]), and the outer silicide portion (142) is made of a titanium-containing silicide (titanium silicide, [0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Eto et al (US Pub 2020/0357680).
Park teaches the lower metal plug (130) and the barrier layer (132), but does not teach wherein the top surface of the lower metal plug and the top surface of the barrier layer are higher than a top surface of the first dielectric layer.
Eto (fig. 1B) teaches wherein the top surface of the lower metal plug (conductive material 112, [0027]) and the top surface of the barrier layer (barrier material 110, [0027]) are higher than a top surface of the first dielectric layer (dielectric structure 102, [0027]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the wiring structure 130 of Park with interconnect structure 104 of Eto in order to “increased reliability and performance in electronic device structures, electronic devices, and electronic systems that rely on high feature density.” as taught by Eto, [0009].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892